Title: Abigail Adams to John Adams, 6 December 1794
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy December 6th 1794
          
          Your kind favours of the 19th 23 & 26 of Nov’br came safe to Hand, together with the pamphlet. the writer appears to have ransakd Pandimonium, & collected into a small compass the iniquity and abuses of Several generations, “sitting down all in Malice & Naught extermating.” If the representations of our Democratic Societies both of Men and measures, for these two years past, were to be collected into one pamphlet, and could obtain belief, some future Jefferson, might cry out, that it containd [“]an astonishing concentration of abuses.” in a Government like that of Great Britain, we know that many abuses exist, both in the Governors & Governed, but Still in no Country, America excepted, has there ever existed so great a share of personal Liberty & Security of property.
          You ask what I think of France I ruminate upon them as I lye awake many hours before light. my present thought is, that their victorious Army will give them a Government in Time, in spight of all their conventions, but of what nature it will be, it is hard to say. Men Warlike and innured to Arms and conquest, are not very apt to become the most quiet Submissive Subjects.— are we, as reported, to have a new Minister from thence? I presume Munroe is to their taste. it will be well if he does not take a larger latitude than his credentials will warrent.
          I am anxious for our Dear Sons. There prospects are not very pleasent, even tho the french should not get possession of Holland. This Whirligig of a World, tis difficult to keep steady in it.
          It gives me pain to find you so lonesome in the midst of so many amusements. I know you do not take pleasure in them, but you would feel more cheerfull if you went more into Society. the knitting work & Needle are a great relief in these long winter Evenings which you, poor Gentleman cannot use. like mr Solus in the play, [“]you want a wife to hover about you, to bind up your temples to

mix your Bark & to pour out your Coffe,” but dont you know, that you will prize her the more for feeling the want of her for a time?
          
            “How blessings Brighten as they take their flight”
          
          The buisness of the Farm goes on, the plowing is all finishd & the Manure all out, the yard full of sea weed, and a little wood.
          The News of the day is that mrs Hancock is going to take Captain Scot into her Employ, in plain words that she is going to marry him—an able bodied Rough sea Captain.
          
            “Frailty thy Name is woman
            we cannot call it Love; for at her age
            the hey-day in the Blood is tame, its humble
            And waits upon the Judgment, and what Judgment
            would step so low”?
          
          alas dorethy I never thought the very wise, but I thought the proud and ambitious.— do you say I am censorious. it may be so, but I cannot but wonder.
          adieu pray write in good Spirits. you know I never could bear to hear you groan and at this distance it gives me the vapours—
          I am most affectionatly / Yours
          
            A Adams—
          
        